45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gisela MOHRMANN;  LaVonne Anderson;  Virginia McCabe, Appellants,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, INC.;  AT & TSeverance Plan;  AT & T Pension Plan;  AT & TSavings and Security Plan;  AT & TMedical Expense Plan forNon-ManagementEmployees,Appellees.
No. 94-2230MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 12, 1994.Filed:  Dec. 21, 1994.

Before ARNOLD, Chief Judge, FAGG, Circuit Judge, and WILSON,* District Judge.
PER CURIAM.


1
Appellants appeal the district court's grant of summary judgment to the appellees on an array of employment-related claims.  Having reviewed the record and the parties' briefs, we conclude the appellants are not entitled to relief.  Because the controlling law is clear and an opinion would have no precedential value, we affirm for the reasons given in the district court's memorandum opinion.  See 8th Cir.  R. 47B.



*
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, sitting by designation